Citation Nr: 1547383	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  11-05 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In January 2014, the Veteran and his wife testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  

In July 2014, the Board denied the appeal.  The Veteran appealed the July 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in an August 2015 Joint Motion for Remand (JMR) the Secretary and the Veteran agreed to vacated and remanded the July 2014 Board decision but only to the extent that it denied service connection for a psychiatric disorder other than PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given the August 2015 JMR instructions, the Veteran should be examined to ascertain the relationship, if any, between any psychiatric disorders, other than PTSD, and his military service.  

While the appeal is in Remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Ask the Veteran to identify any additional medical records he may desire VA to consider in connection with his claim, which records should be sought.  

Regardless of any reply, the AOJ should obtain and associate with the claims file any outstanding mental health treatment records of the Veteran from the Salem VA Medical Center since April 2013.

2.  After undertaking the above development to the extent possible, the Veteran should be examined for VA purposes so as to identify his current psychiatric diagnoses, and for each non-PTSD diagnosis, an opinion should be expressed as to whether it is at least as likely as not due to any in-service disease or injury.  

The claims file should be provided to the examiner in connection with obtaining the opinion.

A complete rationale for the opinion expressed should be provided.  

If the reviewer cannot provide the requested opinion without resort to speculation, that conclusion also should be explained.  

3.  Thereafter, the AOJ should readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

